Title: From Benjamin Franklin to a Friend in England, 16 April 1778
From: Franklin, Benjamin
To: 


Dear Sir,
Passy, April 16, 1778.
I wish you would assure our friend, that Dr. Franklin never gave any such expectations to Mr. Pultney. On the contrary, he told him that the Commissioners could not succeed in their mission, whether they went to recover the dependance or to divide. His opinion is confirmed by the inclosed resolves, which perhaps it may not be amiss to publish in England. Please to send me the newspaper. Yours affectionately,
B. Franklin
